The Foster-McLaurin Furniture Company, a corporation, appellant, instituted this suit against the appellees for the sum of five hundred forty-three dollars and sixty-five cents, the balance alleged to be due on certain furniture and household goods previously sold by the appellant to the appellees. At the conclusion of the testimony a peremptory instruction to find for the defendants was granted, and from the judgment entered in pursuance thereof, this appeal was prosecuted. *Page 560 
To the declaration, a plea of infancy was interposed, and to this plea the appellant replied that the articles sold, and for which the suit was brought, were necessaries. It is admitted that the appellees are minors, being about nineteen years of age. The proof shows that at the time these goods were purchased, and prior thereto, the appellees were employed in the city of Laurel at monthly salaries of about eighty-five dollars, which they collected and spent without parental objection or restrictions. These boys were all comfortably located in a boarding house, paying for their room and meals about thirty-two dollars and fifty cents per month. They conceived the foolish idea that they could save money by renting and furnishing a home and hiring the servants necessary to run it. In pursuance of this plan, the three defendants rented a residence and applied to the appellant to purchase the furniture and household goods necessary to comfortably furnish this house. After some negotiations with the president of the appellant company, they purchased a bill of household goods and furnishing, amounting to five hundred sixty-three dollars and sixty-five cents. The president of the appellant company testified that he advised the boys against the venture, but he made no inquiry as to their age or circumstances, and they made no representations to him in that regard. This household did not prosper, and the appellant, by this suit, repossessed the goods, and no claim thereto is asserted by appellees.
While it was held by this court, in the case of Decell v.Lewenthal, 57 Miss. 331, 34 Am. Rep. 449, that "The court determines whether the articles furnished fall within the class of necessaries suitable to any one, infant or adult, in the defendant's situation and condition in life; and, if the court decides that they do come within the class, the jury are to decide whether the particular articles furnished were actually necessary under the circumstances of the case," — yet this does not mean that the court may not peremptorily instruct in favor of the infant when there is no evidence from which the jury *Page 561 
might find that the articles were actually needed by him. In theDecell case, supra, it was further said that: "It must also be noted that the articles furnished, to come within the class of necessaries, must not only be of the kind which are suitable to the infant's situation in life, but must be actually needed by him, by reason of his failure to have the requisite supplies."
In the case at bar, there was no evidence that would support a finding by the jury that the articles sold to these minors were actually necessary under the circumstances of the case, and we think the court was correct in peremptorily instructing the jury in their favor.
The judgment of the court below will therefore be affirmed.
Affirmed.